Citation Nr: 1434801	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  14-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for coronary artery disease (CAD) for the period prior to December 3, 2013 and in excess of 60 percent thereafter (With the exception of the period from March 8, 2011 to July 1, 2011 in which a 100 percent evaluation was assigned).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1957 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which evaluated the Veteran's CAD as 30 percent disabling prior to March 8, 2011, 100 percent from March 8, 2011 to July 1, 2011, and 30 percent beyond.  During the course of the appeal, the Roanoke, Virginia RO resumed the role of agency of original jurisdiction and increased the Veteran's CAD to 60 percent effective December 3, 2013.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claim on appeal.

As noted above, the Veteran is seeking an increased rating for his CAD currently evaluated at 30 percent disabling prior to December 3, 2011 and in excess of 60 percent beyond.  The Veteran was afforded a VA heart examination in December 2013.  In March 2014, the Veteran submitted a statement which informed the VA that his doctor had prescribed more heart pills.  Again, in May 2014 the Veteran submitted a statement that reported the dosage of his medication for his heart disorder was increased.  Although the Veteran was provided a recent VA examination, the Veteran's statements and medical records suggest a worsening of his condition.  To ensure that the record reflects the current severity of the Veteran's service-connected CAD, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

The Veteran's May 2014 statement also suggests there are relevant and outstanding VA treatment records not associated with the claims file.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, efforts should be undertaken to associate updated treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any updated treatment records including those beyond March 2014.

2.  After the development deemed necessary is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected CAD. The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include a laboratory determination of METs by exercise testing and an assessment of left ventricular dysfunction with an estimated ejection fraction. 

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal with consideration of the additional evidence.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



